0FF;ICE   OF THE ATTORNEY    GENERAL   OFTEXAS
                                       AUSTIN

QRALD c. M*NN
 l-.u-




                Honorable 0. J. s. Ellingaon,
                General Neneger,
                Texas Prison SY8tOlU:,
                mntevi119, Texas.                          ;.

                Dear sir:                         [-L
                                    Opinion No. 0-llm-....'\    '



                                                          6 run8 acwmrr*nt-
                                                          ral sentence,

                                                          ativs to tbe
                above csptione




                                           on a Pederal benah war-
                                          o the Northern .DiatriotOS
                                          sdsral Court at Amarillo,
                                  termed to 25 gears in Federal Pea+
                                   beak robbery. He Is now aonfined,
                                   Statea Penitsntlaryat Alcatraz

                       '+iir opinion ie'respaotfullyreguastbd     a8
                    to whether his Texas 8entenOU ia being exeroleed
                    and runn-ingooneurrentwith his Federal sentenae.*
                        In view OS the Seat that the aubjeat has many mare
                years to eerve on the tsentmnoehe reaeived in the Federal
                Court, w6 have amaludod thnt tbe Queotion sabslfttsd Is
                now gr6netuTs. However, should be be rsLsased Smm the
                Federal P6nitaatiary,and returned to tbu 'PeUaSPenitUti-
                Uary, you umy again subtit the querirtionand we shall.be
                glad to answer it.
Hon. 0.J.S. Zllincson, &ge #2.



                                 Yours   vary   truly

                                 G9lERAL :aFTEXM
                         A'T;'ORNEY




       ATTOtiEY GkWFtAL QP TEXAS




                                                        COMM”TEE